Appeal from a decision and award of the Workmen’s Compensation Board. The prior statutory disability having been removed by the enactment of chapter 742 of the Laws of 1907, the marriage of the claimant under the facts found by the Workmen’s Compensation Board on a sufficient record, was thereafter valid. (Matter of Haffner, 254 N. Y. 239; Gall v. Gall, 114 N. Y. 109.) Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J. Coon, Gibson, Herlihy and Reynolds, JJ.